United States Court of Appeals
                     For the First Circuit

No. 08-1257

                   IN RE ENGAGE, INC., ET AL.,
                             Debtors


                        ROPES & GRAY LLP,

                           Appellant,

                               v.

          CRAIG R. JALBERT, as Liquidating Supervisor,

                            Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on October 6, 2008 is
amended as follows:

     On page 5, line 2, replace "December 27, 2008" with
"December 28, 2007".

     On page 5, line 10, omit "v. Century Indem. Co.,".

     On page 6, footnote 5, line 19, remove underline from "v."